t c memo united_states tax_court sarwat-ben r benjamin and rehan rabadi petitioners v commissioner of internal revenue respondent docket no filed date sarwat-ben r benjamin and rehan rabadi pro sese jeri l acromite for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties for taxable_year sec_2012 sec_2013 and sec_2014 years in issue as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar after concessions the issues for our consideration are whether petitioners are entitled to deduct moving_expenses for each of the years in issue whether they are entitled to itemized_deductions that they claimed on schedules a itemized_deductions for the years in issue and whether they are liable for the accuracy-related_penalties under sec_6662 findings_of_fact some of the facts are stipulated and are so found petitioners resided in california when they timely filed the petition during the years in issue petitioner husband worked as a field engineer for various clients at various jobsites around the country he traveled to other states including texas new mexico and arizona when petitioner husband traveled to perform his work at client jobsites he maintained a residence in california where his family lived he obtained his jobs with different clients through temporary employment agencies rcs industries employed petitioner husband from april through date in houston texas he was hired as a contract employee and was not reimbursed for any expenses during his employment petitioners filed joint federal_income_tax returns for the years in issue on their return for each tax_year in issue they deducted moving_expenses they claimed numerous itemized_deductions on schedules a attached to their returns their claimed itemized_deductions included unreimbursed employee_expenses and miscellaneous deductions for tax preparation fees and other expenses respondent disallowed petitioners’ claimed deductions for moving_expenses and certain of the itemized_deductions claimed on schedules a for the years in issue they claimed deductions for charitable_contributions including cash and noncash contributions and charitable_contribution carryovers from prior years respondent disallowed the carryover of charitable_contributions 1respondent has conceded the charitable_contribution deductions for the years in issue respondent determined accuracy-related_penalties under sec_6662 for each of the years in issue on date the group manager for the internal_revenue_service irs examining agent executed a civil penalty approval form approving the penalties determined in the notice_of_deficiency notice sent date opinion generally a taxpayer bears the burden of proving that the commissioner’s determinations in a notice_of_deficiency are erroneous rule a 290_us_111 petitioners have neither claimed nor shown that they meet the specifications of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 308_us_488 292_us_435 this includes the burden of substantiation 65_tc_87 aff’d per curiam 540_f2d_821 5th cir taxpayers are required under the code to maintain records adequate to substantiate their income and deductions sec_6001 these records should be sufficient to establish the amount of the gross_income or other items shown on the tax_return sec_1_6001-1 income_tax regs taxpayers shall retain these records as long as they may become material in the administration of the code sec_1_6001-1 income_tax regs i moving_expenses sec_217 allows a deduction for expenses_incurred as moving_expenses paid_or_incurred during the taxable_year in connection with the commencement of work by the taxpayer as an employee or as a self-employed_individual at a new principal_place_of_work sec_217 generally defines moving_expenses as the reasonable expenses of moving household goods and personal effects from the former residence to the new residence and related travel it does not include meals sec_217 flush language sec_217 provides conditions for the deductibility of moving_expenses moving_expenses shall be deductible only if the taxpayer’s new principal_place_of_work is at least miles farther from his residence than was his former principal_place_of_work or if he had no former principal_place_of_work is at least miles from his former residence sec_217 and b sec_217 provides that no deduction shall be allowed unless a the taxpayer is a full-time_employee at the new principal_place_of_work during the 12-month_period following his arrival in the general location of his or her new principal_place_of_work for at least weeks or b during the 24-month period following the taxpayer’s arrival in the general location of his or her new principal_place_of_work the taxpayer is a full-time_employee or performs services as a self-employed_individual on a full-time basis for at least weeks and at least weeks are in the first 12-month_period petitioner husband testified that he incurred costs in moving his work gear and equipment from his residence in california to jobsites in other states he provided numerous receipts that showed payments for hotels meals and car rentals his testimony did not establish which expenses if any should be classified as moving_expenses he continued to maintain his principal_residence in california during the times that he traveled to perform work for clients petitioner husband did not establish by his testimony or any other evidence that he stayed and worked in a new location for the requisite weeks to be eligible to deduct moving_expenses petitioners have failed to carry their burden of proving that they satisfied the conditions of sec_217 we sustain respondent’s disallowance of the deductions for moving_expenses ii itemized_deductions a unreimbursed employee_expenses sec_262 provides that personal living or family_expenses are not deductible sec_162 allows traveling expenses to be deducted if they are ordinary and necessary expenses and have been incurred while the taxpayer is away from home in the pursuit of a trade_or_business 85_tc_462 aff’d without published opinion 807_f2d_177 9th cir for the purpose of sec_162 home is the vicinity of a taxpayer’s principal place of employment and not where his or her personal_residence is located 74_tc_578 the idea is to mitigate the burden of a taxpayer who because of his or her trade_or_business must maintain two places of abode and incur additional and duplicate living_expenses liljeberg v commissioner t c __ __ slip op pincite date 49_tc_557 expenses associated with maintaining a residence far from one’s principal place of employment for personal reasons are not deductible liljeberg v commissioner t c at __ slip op pincite 55_tc_783 however a taxpayer may claim his or her personal_residence as his or her home when away from home on temporary rather than indefinite or permanent basis 358_us_59 kroll v commissioner t c pincite a taxpayer cannot take a job of uncertain duration and choose to live in his or her original residence and have that original residence qualify as his or her home for purposes of sec_162 see wirt v commissioner tcmemo_1988_329 a taxpayer must have a business reason to maintain a distant separate residence liljeberg v commissioner t c at __ slip op pincite see tucker v commissioner t c pincite petitioner husband testified that he traveled to and from different jobsites during the years in issue and that he incurred travel and living_expenses while performing his work there was no evidence that petitioner husband’s absences from his home in california were temporary petitioner husband provided no evidence of any business_purpose for maintaining a residence in california petitioner husband chose for personal reasons to maintain his family residence far from the location of his employment therefore petitioner husband’s travel and living_expenses are not deductible see 326_us_465 b charitable_contributions and contribution carryovers sec_170 generally allows a deduction for charitable_contributions made within the taxable_year sec_170 provides that if the amount of charitable_contributions made within a taxable_year exceed sec_50 of the taxpayer’s contribution_base for that year any excess_contribution is to be treated as a charitable_contribution paid in each of the five succeeding taxable years in order of time deductions claimed for charitable_contributions in excess of dollar_figure are subject_to certain substantiation requirements see sec_170 petitioners claimed additional deductions on schedules a for the years in issue for charitable_contribution carryovers they did not provide any evidence to substantiate contributions that were disallowed for the years in issue or not deducted for previous tax years they failed to meet their burden_of_proof with respect to the deductions claimed for contribution carryovers we sustain respondent’s disallowance of petitioners’ claimed deductions for charitable_contribution carryovers c other miscellaneous deductions petitioners failed to address at trial or provide evidence regarding the other itemized_deductions that respondent disallowed in the notice including miscellaneous deductions for tax preparation fees and other expenses we conclude that they have failed to meet their burden_of_proof as to those claimed deductions iii sec_6662 penalties respondent determined that for each year in issue petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 an accuracy-related_penalty may apply if there is an underpayment attributable either to negligence or disregard of rules or regulations within the meaning of sec_6662 or to a substantial_understatement_of_income_tax within the meaning of sec_6662 an understatement of income_tax is substantial for any taxable_year where the amount of the understatement exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 as determined in the notice petitioners’ understatements of income_tax for the years in issue were substantial and respondent determined penalties under sec_6662 and b the commissioner bears the burden of production with respect to this penalty sec_7491 once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a 116_tc_438 sec_6751 provides that n o penalty under this title shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate in graev v commissioner t c __ date supplementing and overruling in part 147_tc_460 we held that the commissioner’s burden of production under sec_7491 includes establishing compliance with the supervisory approval requirement of sec_6751 respondent provided a civil penalty approval form meeting the requirements of sec_6751 respondent has satisfied the burden of production with respect to the penalties and the burden_of_proof remains with petitioners to show that the penalties are inappropriate see rule a higbee v commissioner t c pincite the sec_6662 penalty may not be imposed with respect to any portion of an underpayment_of_tax for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 regulations promulgated under sec_6664 provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner husband testified that he considered applicable law and irs guidance before claiming the moving expense and itemized_deductions at issue generally his testimony demonstrated that he misunderstood the law as it applied to his expenses from his testimony it appears that petitioner husband did not understand that sec_217 required him to work a minimum of weeks in the general location of his new place of employment within a 12-month span in appropriate circumstances we have granted taxpayers relief from the sec_6662 accuracy-related_penalty where an underpayment_of_tax was due to an honest mistake of law see eg 113_tc_440 generally we limit such relief to situations in which the law was unclear the taxpayer made a reasonable good-faith effort to comply with the law and under all the facts and circumstances it would be unfair to penalize the taxpayer for an honest mistake see id the provisions governing the claimed deductions in this case are not unclear petitioners have not established that they made a sufficient good-faith effort to determine whether the extensive deductions that they claimed for their individual expenses were allowable under the code they failed to maintain adequate_records to substantiate properly the amounts and purposes of their reported itemized_deductions see sec_6001 sec_1_6001-1 income_tax regs petitioners have not established that they acted with reasonable_cause and in good_faith with respect to any portions of the underpayments for the years in issue respondent made concessions for charitable_contribution deductions disallowed previously in the notice taking into account respondent’s concessions and our holdings in this opinion we sustain the sec_6662 accuracy-related_penalties determined for the years in issue to the extent that substantial understatements of income_tax remain to reflect the foregoing decision will be entered under rule
